Citation Nr: 0032429	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1945 to December 
1946.  He died in December 1987.  The appellant is his 
surviving spouse.

This appeal is from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The Board of Veterans' Appeals (Board) remanded this case in 
January 2000 for the RO to obtain certain VA medical records 
and to readjudicate the claim applying a specific legal 
standard.  The case is now returned to the Board.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in December 1987, notifying the appellant by 
letter of March 14, 1988, of the denial and of her appellate 
rights.

2.  The appellant did not initiate an appeal from the 
December 1987 disallowance during the year ending March 14, 
1989.

3.  Evidence presented or secured since December 1987 is not 
alone or together with evidence previously of record so 
significant that it must be considered to decide the 
appellant's claim fairly.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision disallowing service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2000).

2.  New and material evidence has not been presented or 
secured to reopen a claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence summarized below before the first mention of the 
RO decision of March 14, 1988, was of record at the time of 
that decision.  The evidence summarized after the first 
mention of March 14, 1988, was presented or secured after 
that date.

The veteran's service medical records show treatment for sore 
throat, acute and chronic tonsillitis.  Entrance and 
separation physical examination reports found normal lungs.  
The remainder of the service medical records shows only 
normal pulmonary examination coincident with treatment for 
unrelated conditions.  The service medical record is silent 
regarding smoking.

The veteran applied for VA hospital treatment or domiciliary 
care in August 1952.  The medical examination and information 
provided with the application was unrelated to respiratory or 
pulmonary problems and did not mention the lungs or smoking.

The veteran had VA hospitalization from July to November 1958 
following a motor vehicle accident in which he suffered 
orthopedic and neurologic injuries.  The hospital summary is 
silent regarding respiratory or pulmonary problems and 
smoking.

In October 1958, the veteran applied for VA disability 
compensation for tonsillitis, genitourinary disease, and 
neurological problems related to the motor vehicle accident.  
There was no claim related to respiratory or pulmonary 
disease or mention of smoking.  In December 1958, the RO 
awarded service connection for chronic tonsillitis, 
noncompensably disabling.

The veteran had VA hospitalization in April and May 1959 for 
complaints diagnosed as abdominal pain of undetermined 
origin, treated, improved; fever of unknown origin, 
untreated, improved; and spastic duodenal cap, treated, 
improved.  Examination of the throat revealed mild 
pharyngitis.  The lungs were clear to auscultation and 
percussion.  No further mention of the lungs appeared in the 
hospital summary.  There was no mention of smoking.

In June 1959, the veteran was admitted overnight to Houston 
VA hospital for a biopsy of a cervical lymph node.  The 
diagnosis was cervical lymphadenopathy.  He was discharged 
with it untreated and unchanged.

In August 1972, the veteran applied for disability 
compensation for several conditions, none of the lungs or 
respiratory tract.  He did not mention smoking.

The veteran had VA hospitalization in August 1972 for removal 
of a foreign body from the right index finger and excision of 
a lipoma in the left popliteal fossa.  Medical history made 
no mention of the lungs or of smoking.  The admission 
physical examination was within normal limits.

In March 1975, the veteran submitted a copy of a marriage 
certificate showing marriage to the appellant in February 
1975.  He also applied for VA disability compensation for a 
heart attack.

Treatment records of March 1975 from Mercy Regional Medical 
Center reveal the veteran was admitted for complaints of 
chest pain and numbness in the left arm, with some shortness 
of breath for the past month or six weeks, which he had 
attributed to efforts to lose weight preparatory to planned 
back surgery.  He was admitted by Dr. Guerriero, and on 
admission examination, his chest was clear to examination.  
While hospitalized, he suffered cardiopulmonary arrest with 
ventricular fibrillation, from which he was successfully 
resuscitated.  He was diagnosed with acute myocardial 
infarction with cardiac arrest.  There was no mention of 
pulmonary or respiratory disease or of smoking.

In December 1987, the veteran had a VA examination to 
determine his entitlement to special monthly pension benefits 
based on his need for regular aid and attendance.  The 
examiner reported that the veteran had adenocarcinoma of the 
lungs with metastases, was cachectic, had moderate ascites, 
and was weak due to malnutrition and chemotherapy.

A death certificate of December [redacted], 1987, revealed the veteran 
died at a VA Medical Center.  Sepsis was the immediate cause 
of death, with two days between onset and death.  The sepsis 
was due to or a consequence of bronchoalveolar cell lung 
cancer, with two years between onset and death.  There was no 
autopsy.

In December 1987, the appellant filed an application for VA 
death pension or dependency and indemnity compensation (DIC), 
the latter benefit also known as service connection for the 
cause of the veteran's death.  The RO informed the appellant 
by letter of March 14, 1988, that her claim for death pension 
was approved.  The letter also informed her that the 
veteran's death was not related to a service-connected 
disease or injury.  The letter included notice of her right 
to appeal, how to appeal, and the time limit to appeal.  The 
appellant did not initiate an appeal within the stated time 
limit.

In September 1997, the appellant submitted a statement 
inquiring whether the RO had considered her entitlement to 
DIC and stating a claim for DIC benefits if entitlement had 
not been considered previously.  She also requested that the 
RO consider the role of the veteran's smoking and effects of 
any smoking habit in causing his death.

The appellant submitted a VA Tobacco Use Questionnaire in 
November 1997.  She reported the following as medical 
conditions as causes of the veteran's death related to his 
use of tobacco products while on active duty: bronchoalveolar 
cell lung cancer; sepsis; emphysema; pulmonary problems; 
heart condition; and other diseases related to smoking habit.  
She reported that he smoked cigarettes, beginning at age 18, 
smoking one pack per day until service, then about three 
packs per day until death.  She reported that Drs. Guerriero 
and Ross treated him in the 1970s for breathing, lung, and 
heart; at Jackson VA Hospital from 1969 on for breathing 
problems and heart condition and at Houston VA Hospital in 
the 1960s for tremors and breathing problems.

A December 1997 statement from the veteran's sister reported 
that the veteran "started smoking in the Army I don't know 
how much then he smoking I did not keep up with them Before 
he was at work most of the time he was about 19 year old when 
he went in the Army Year 1944 it was money then 2 packs 2 
packs a day to my knowledge."  The appellant stated that 
upon conversation with the veteran's sister, she stated that 
the veteran smoked about two packs a day after service.

In a January 1998 statement, the appellant averred that the 
veteran was 0 percent service connected for an upper 
respiratory condition for which he never sought increased 
rating.  She opined that his long-term service-connected 
condition was a direct or contributory cause of his death.

Records from March 1973 to July 1975 from the Street Clinic 
show his treatment there was by Drs. Guerriero and Ross.  In 
March 1973 the veteran was seen for progressively worsening 
cough, malaise, chest symptoms, nasal congestion, and sore 
throat.  He was noted to smoke 1 1/2 packs of cigarettes a day.  
A chest x-ray was within normal limits.  The diagnosis was 
upper respiratory infection with bronchitis.  A list of 
diagnoses from April 1973 to January 1976 additionally 
includes acute myocardial infarction with cardiac arrest, 
March 1975; arteriosclerotic heart disease and early 
congestive heart failure, May 1975; mild anxiety, August 
1975; mild allergic rhinitis and acute tonsillitis, December 
1975; and questionable lung disease, January 1976.  Chest x-
ray studies in March 1975 showed the chest normal and the 
heart of normal size and position.  Post MI follow-up showed 
improvement, with complaints of tiredness, which, after 
employment changes from strenuous to nonstrenuous work and 
ultimately ceasing work, Dr. Ross commented in April 1976 
were subjective symptoms of undetermined etiology.  Dr. Ross 
referred the veteran to a VA hospital for evaluation.

On VA hospitalization in April and May 1976, the veteran 
complained of chest pain with exertion, fatigability, and 
hoarseness.  Chest x-rays were within normal limits.  
Electrocardiogram (EKG) showed old MI.  He did a cardiac 
stress test, stopping at stage three because of fatigue and 
leg cramps; there were no EKG changes.  No cause was found 
for the hoarseness that prompted the admission.  He was 
advised to discontinue smoking cigarettes and to return to 
the ear nose and throat (ENT) clinic.  He was also told to 
discontinue smoking for cardiac reasons.

VA hospital records of January 1978 include a biopsy report 
of tissue from the right posterior commissure showing benign 
mucosa with nonspecific inflammation, consistent with chronic 
laryngitis.

Treatment records from Kuhn Memorial Hospital from November 
1979 to October 1987 reveal the veteran was treated and 
followed for hypertension, status post old MI, 
arteriosclerotic cardiovascular disease (ASCVD), adult onset 
diabetes, and lumbosacral arthritis.  November 1979 and 
September 1980 chest x-rays were within normal limits.  In 
August 1981, when seen for complaints of chest pain, possibly 
angina, the veteran was noted to smoke a pack of cigarettes a 
day and was advised to give up smoking.  In November 1981, he 
was again seen for arteriosclerotic cardiovascular disease 
(ASCVD) manifested by probable angina.  Cardiac examination 
was normal except for evidence of old MI.  He was again 
advised to stop cigarette smoking.  In April 1982, diabetes 
was felt to be borderline, controlled with diet; obesity with 
recent weight gain was noted.  In July 1982, he was seen for 
complaints of a two-week chest cold, felt probably to be 
bronchitis.  He was advised to discontinue smoking.  A 
September 1982 chest x-ray was essentially negative, without 
change since September 1980.  A May 1985 chest x-ray showed a 
right medial lung field infiltrate that was not present in 
1982.  Additional changes appeared in February 1987 chest x-
ray studies.  October 1987 records showed the veteran 
receiving treatment for side effects of the cancer 
chemotherapy he was administered at a VA medical center.

In August 1985, the veteran had a biopsy of a left hilar node 
at a VA medical center as follow up to the abnormal chest x-
rays at Khun Memorial Hospital.  The operative diagnosis was 
metastatic adenocarcinoma.  Pathology study confirmed the 
diagnosis, noting that the appearance of the metastatic tumor 
was suggestive of bronchoalveolar cell carcinoma.  VA 
outpatient records of January to December 1986 show the 
veteran was followed for the cancer.  As of December 1986, he 
had refused chemotherapy.  In April 1987, the veteran was 
noted to have untreated lung cancer and to be smoking.  On VA 
hospitalization in May 1987 for complaints of abdominal pain, 
the veteran had a colonoscopy and polypectomy of a probably 
adenomatous polyp.  Outpatient records from January 1986 to 
April 1987 show treatment for ophthalmologic complaints, 
musculoskeletal complaints, and gastrointestinal complaints.

An August 1987 radiology note from University Hospital showed 
diagnosis of metastatic bronchoalveolar cell adenocarcinoma 
subsequently treated with chemotherapy and with planned 
radiotherapy.  Current presentation included brain metastases 
and large cell carcinoma, adenocarcinoma of the lung by 
sputum study.  An August 1987 brain scan was said to show no 
brain metastases.  A September 1987 radiology note showed 
negative CT scan for bone or brain metastases, but that 
recent sputum studies showed class V large cell carcinoma of 
the lung, probably adenocarcinoma.

On VA hospitalization in December 1987, the diagnostic 
history noted diagnosis of bronchoalviolar cancer in 1985 
with no treatment until August 1987 when he had complaints of 
hemoptysis.  Sputum cytology confirmed class V adenocarcinoma 
at that time.  An abdominal computed tomography revealed a 
right adrenal mass, which was treated with radiotherapy and 
chemotherapy.  On current admission, he complained of 
shortness of breath and subjective fever.  On admission he 
was generally cachectic with moderate respiratory distress, 
and after physical examination he was admitted to treat 
presumed sepsis.  He was treated with intravenous antibiotics 
and also with morphine to relieve respiratory distress.  The 
veteran repeatedly instructed that he not be resuscitated if 
found without vital signs.  He was found without respiration 
just before noon on December [redacted], 1987.

In a December 1998 statement, the appellant averred that VA 
recognized in a statement of the case that the veteran had a 
smoking habit that began in service, which affected his 
health to the point that his physicians ordered him to quit 
smoking.  She disagreed that no medical evidence showed a 
direct relationship between the veteran's disabilities and 
his smoking in service.  She further, apparently, disagreed 
with the one year presumptive period following service 
accorded the veteran's disabilities; she opined, essentially, 
that diseased related to smoking would not appear within one 
year of service in most cases.  She averred that the veteran 
did acquire a habit in service that caused bronchoalveolar 
cancer years later.  She averred that a VA directive stated 
that GIs who were given cigarettes were possibly due some 
compensation for this.  She averred that the veteran's cancer 
resulted from years of smoking cigarettes, which he started 
in service when given them for free.  She cited a precedent 
opinion of VA General Counsel as legal authority for service 
connection for diseases proximately caused by tobacco use 
when that tobacco use was due to nicotine dependence acquired 
in service.  She noted Surgeon General's, American Heart 
Association, and National Cancer Institute findings of 
association between smoking and lung cancer.  She averred 
that she had produced evidence that the veteran was given 
cigarettes in service and that he suffered as a result of 
smoking for many years thereafter.  Finally, she stated that 
the veteran's physicians are either deceased or retired, and 
that she had been unable to obtain further supporting medical 
evidence.

In February and May 2000, the RO requested Houston VAMC to 
provide all available medical records of the veteran for the 
period January 1960 through December 1969.  The RO provided 
the name, VA claim number and social security number 
appearing as the veteran's throughout VA records.  In June 
2000, Houston VAMC replied that there was no records of 
treatment of the veteran at that facility, no records under 
the provided social security number, and that no records 
exist for the veteran.


II.  Analysis

When the RO denied the appellant's claim for service 
connection for the cause of the veteran's death in March 
1988, and the appellant did not appeal within one year of the 
date of the letter notifying her of the denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2000).  To reopen the claim, new and material 
evidence must be presented or secured.  38 U.S.C.A. § 5108 
(West 1991).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since March 1988 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
it is presumed credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since March 1988 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2000).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
(b), (d).  Establishing direct service connection for a 
disability which was not clearly shown in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In service connection for cause of death claims, 
the current disability is always the condition that caused 
the veteran to die.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection 
for malignant tumors may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Review of the record before the Board shows that the 
appellant's application for benefits is complete, and the 
Board may consider the claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5102(b)); Graves 
v. Brown, 8 Vet. App. 522, 525 (1996).  VA has attempted to 
obtain VA medical records based on the appellant's notice to 
the RO about them, and the custodian of the records has 
responded that no such records exist.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (Secretary has constructive notice of 
VA records and records that can reasonably be expected to be 
produced for adjudication are constructively before agency 
adjudicators).  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(3)).

All of the evidence submitted since March 1988 is new, except 
for one photocopy of the March 1973 hospital report from 
Mercy Hospital.  None of it is cumulative.  The question is 
whether any of it is material, i.e., satisfies the regulatory 
definition by providing a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.

None of the evidence shows direct incurrence of cancer in 
service, either as manifested while in service, or by 
application of a statutory presumption.  See us38 38 C.F.R. 
§ 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

As the appellant noted in her statements, establishment of 
service connection for the cause of the veteran's death by 
cancer related to smoking tobacco requires evidence that the 
disease is related to smoking tobacco, and that it was caused 
by tobacco smoked in service or that the veteran incurred the 
disease of nicotine dependence in service, and that the fatal 
disease developed secondary to smoking because of nicotine 
dependence.  VAOPCGPREC 19-97; 2-93.

At present, the Board need not reach the medical question 
whether the veteran's cancer was of a type for which there is 
medical consensus of a relation to cigarette smoking.  Other 
factors are dispositive of this appeal.

In this case, the several medical records showing the veteran 
was advised to stop smoking are not material, because they do 
not show he acquired nicotine dependence in service, nor to 
they relate his disease to smoking in service as 
distinguished from smoking after service.  Although the 
records may show the relationship between the veteran's 
health and smoking, they do not bear directly and 
substantially on the questions to be determined in this case, 
i.e., whether smoking in service caused the veteran's fatal 
cancer and resultant sepsis or whether he incurred nicotine 
dependence in service.  Significantly, no medical document of 
record noted when the veteran began smoking or how long he 
had smoked.

Whether the veteran's lung cancer was caused by the smoking 
of tobacco during the year he was in service, as 
distinguished from the smoking of tobacco after separation, 
is a medical question.  The appellant is a lay person.  She 
claims no medical expertise.  Lay persons are not competent 
to proffer their medical opinions as material evidence when a 
medical opinion can only be material evidence if it comes 
from someone with medical expertise.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  Thus, to the extent the appellant's 
statements can be construed as her opinion that smoking in 
service caused the veteran's cancer, it cannot be new and 
material evidence.  38 C.F.R. § 3.156(a).  As regards whether 
smoking in service caused the fatal cancer, the appellant's 
statements are not new and material evidence that requires 
the claim for service connection for the cause of the 
veteran's death to be reopened.  38 U.S.C.A. § 5108.

There is no new medical evidence of record that is responsive 
to that question whether smoking tobacco in service caused 
the veteran's cancer.  Thus, none of the new medical evidence 
"bears directly and substantially upon the specific matter 
under consideration," or "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  Consequently, none of the 
medical evidence presented or secured since March 1988 is new 
and material evidence that requires the claim to be reopened.  
38 U.S.C.A. § 5108.

Only the statements of the appellant and of the veteran's 
sister are evidence of when the veteran began smoking.  
Whether the veteran acquired the disease of nicotine 
dependence in service is a medical question.  VAOPGCPREC 19-
97.  Even presuming the appellant's and the veteran's 
sister's testimony that the veteran began smoking in service 
is true, Justus, 3 Vet. App. 510, that information is not and 
cannot be medical evidence of nicotine dependence disease in 
service.  Espiritu, 2 Vet. App. 492.  Consequently, the new 
lay statements are not new and material evidence, 38 C.F.R. 
§ 3.156(a), and they do not require that the claim be 
reopened.  38 U.S.C.A. § 5108.

In sum, only competent medical evidence that smoking tobacco 
in service caused or materially contributed to cause the 
veteran's death, or that nicotine dependence incurred in 
service resulted in ongoing tobacco use that proximately 
caused cancer can be new and material evidence in this case.  
The appellant has not submitted any competent, medical, new 
and material evidence that requires the case to be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim for service connection for the 
cause of the veteran's death, the claim is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 


